Citation Nr: 0638607	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for PTSD.  By rating decision of February 2004, the veteran's 
rating for PTSD was increased from 50 percent to 70 percent, 
effective December 2002, the date of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, this claim is still in 
appellate status.  

In this claim, the veteran claimed service connection for 
substance abuse as secondary to his service-connected PTSD.  
That issue is not inextricably intertwined with the issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's PTSD is more severe than the current evaluation 
reflects.  The veteran's representative has asserted that the 
veteran's PTSD has worsened since his most recent VA 
examination in January 2004.  Therefore, the veteran should 
be afforded an additional VA psychiatric examination in order 
to ensure that the evaluation of the disability is fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the representative asserts that the veteran 
receives regular treatment from the Lyons VA Medical Center 
(VAMC) for his PTSD.  Unfortunately, the claims folder does 
not reflect any medical records since 2003.  Those treatment 
records should be sought and obtained in connection with this 
claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  All VA inpatient and outpatient 
psychiatric and counseling treatment 
records, from Lyons, VAMC, if any, since 
September 2003 should be obtained and 
associated with the claims folder.  

3.  After receipt of the veteran's 
medical records, schedule the veteran for 
a VA psychiatric examination for the 
purpose of determining the current 
severity of his service-connected PTSD.  
All indicated studies should be completed 
and reported in detail.  The examiner 
should report whether the veteran's PTSD 
exhibits total occupational and social 
impairment, to include gross impairment 
in thought processes or communication; 
danger to himself or others; grossly 
inappropriate behavior; disorientation to 
time and place; intermittent inability to 
perform activities of daily living; 
memory loss for names of close relatives, 
own occupation, or own name.  The claims 
file should be made available to and 
reviewed by the examiner and so noted on 
the examination report.

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  They 
should be provided an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




